Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158877
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 158877
                                                                    COA: 344586
                                                                    Wayne CC: 08-000842-FH
  HABIB KHUDAIR-ABBAS AL-ADILY, a/k/a
  HABIB KHUDAIR-ABBAS AL-ADILLY,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 29, 2018
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 29, 2020
           s0122
                                                                               Clerk